


Exhbiit 10.1

BLACK DIAMOND GROUP
A LIMITED LIABILITY COMPANY

October 30, 2003

PERSONAL AND CONFIDENTIAL
VIA EMAIL

Mr. Ron McFadden
Chief Financial Officer
Zones, Inc.
1102 15th Street, SW
Suite 102
Auburn, WA 98001

Consulting Services Letter Agreement

Dear Ron:

This letter serves to confirm the agreement between Zones, Inc. (“Zones”) and
William Keiper dba Black Diamond Group LLC (“Keiper”) as of November 1, 2003
(the “Effective Date”), as follows:

    1.        Scope of Engagement


  a. Keiper is engaged to provide consulting services to Zones. The services
provided by Keiper may, as appropriate, include development of strategy,
identifying and evaluating potential acquisition prospects, and such other
advisory services as Keiper and Zones may agree upon from time to time.


  b. Keiper will consult by telephone, and meet in person, with senior
management of Zones, and other parties designated by Zones, as and when
reasonably necessary to assist Zones in making decisions wherein Keiper’s advice
and counsel is deemed appropriate or desirable by Zones.


    2.        Term of Engagement:

  The term of this letter agreement shall extend from the Effective Date and
continue for a period of twelve (12) months thereafter. Either party may
terminate Keiper’s engagement at any time, for any reason or no reason, upon
thirty (30) days written notice to the other party.


    3.        Compensation:

  a. As compensation for Keiper’s consulting and other services hereunder, Zones
agrees to pay Keiper a monthly retainer in advance of $5,000 (“Retainer”),
payable in cash upon execution of this letter agreement, and thereafter on the
first day of each month during the Term, unless earlier terminated


  b. In addition to the Retainer, Zones will reimburse Keiper for all reasonable
out-of-pocket costs and expense, including, without limitation, out of area
travel incurred by Keiper in connection with the rendering of service hereunder.
No travel shall be undertaken without Zones’ prior authorization. Costs and
expense shall be billed as incurred by Keiper.


P.O BOX 12430 LAKE TAHOE, NEVADA 89448
775-722-4499 (OFFICE) 775-201-4000 (FAX)
WWW.GOBLACKDIAMOND.COM


--------------------------------------------------------------------------------




BLACK DIAMOND GROUP
A LIMITED LIABILITY COMPANY

    4.        Information/Confidentiality:


  a. Zones will cooperate with, and make available to Keiper all information
which Keiper reasonably requests in connection with the performance of his
services, including all information concerning the business, assets, operations
or financial condition of Zones. Keiper may rely upon the accuracy and
completeness of such information without independent verification and is
authorized to make appropriate use of such information. In addition, Zones shall
be responsible for the completeness, accuracy, and format of all information
prepared by Zones.


  b. Except as contemplated by the terms hereof or as required by applicable
law, Keiper shall keep confidential all nonpublic information provided to it by
Zones, and shall not disclose such information to any third party without the
prior consent of Zones, other than to such of its employees and advisors as have
need to know in the ordinary course of rendering services in accordance with
this letter agreement.


    5.        Independent Contractor:


  Keiper is and will hereafter act as an independent contractor and not as an
employee of Zones and nothing in this letter agreement shall be interpreted or
construed to create any employment, partnership, joint venture or other
relationship between Keiper and Zones.


    6.        Governing Law:


  This letter agreement may not be amended or modified except in writing and
shall by governed by the laws of the State of Washington.


    7.        Entire Agreement:


  This letter agreement is intended by the parties to be the final expression of
their agreement and constitutes and embodies the entire agreement between the
parties (including stockholders, partners, subsidiaries and affiliates) and
constitutes a complete and exclusive statement of terms and condition, and shall
supersede any other agreements, correspondence, conversations and understanding
between the parties (including their stockholders, partners, subsidiaries and
affiliates) relating to the subject matter of this letter agreement.


    8.        Counterparts, Electronic Transmission:


  This letter agreement may be signed in counterparts, each of which shall be
deemed an original, and signatures to this letter agreement transmitted by
electronic means including facsimile shall be deemed original, manual
signatures.


*   *   *


  Please confirm that the foregoing is in accordance with your understanding by
signing and returning the duplicate of this letter (or, if received by
facsimile, by signing the facsimile and transmitting a copy to me by facsimile),
which will then constitute a binding agreement.


P.O BOX 12430 LAKE TAHOE, NEVADA 89448
775-722-4499 (OFFICE) 775-201-4000 (FAX)
WWW.GOBLACKDIAMOND.COM


--------------------------------------------------------------------------------


  Sincerely,


  /S/ WILLIAM KEIPER


  William Keiper dba
Black Diamond Group LLC


  *   *   *


  The undersigned agrees to and accepts the above letter agreement and
acknowledges receipt of a copy of this letter agreement.


  Zones, Inc.


  /S/ RON MCFADDEN


  Ron McFadden
Chief Financial Officer


P.O BOX 12430 LAKE TAHOE, NEVADA 89448
775-722-4499 (OFFICE) 775-201-4000 (FAX)
WWW.GOBLACKDIAMOND.COM


--------------------------------------------------------------------------------
